Citation Nr: 0735749	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-35 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
migraines, evaluated as noncompensable prior to March 7, 2005 
and 30 percent disabling since that date.  

2.  Entitlement to an effective date earlier than November 5, 
2003 for a grant of a 20 percent evaluation for a cervical 
spine disability.  

3.  Entitlement to an effective date earlier than November 5, 
2003 for a grant of a 10 percent evaluation for a right knee 
disability.  

4.  Entitlement to an effective date earlier than November 5, 
2003 for a grant of a 10 percent evaluation for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and July 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The January 2003 rating decision, in pertinent part, granted 
service connection for residuals of post-operative discogenic 
disease of the cervical spine, evaluated as 10 percent 
disabling, left and right foot bunionectomies, each evaluated 
as 10 percent disabling, migraines, evaluated as 
noncompensable, lumbar spine strain with degenerative facet 
sclerosis L5, evaluated as noncompensable, right and left leg 
variscosities, each evaluated as noncompensable, and right 
and left knee disabilities, each evaluated as noncompensable, 
and denied service connection for malocclusion-open bite and 
mandibular crowding and intermentstrual and rectal bleeding.  
The grants of service connection were all effective January 
1, 2003.  

The veteran disagreed with the initial evaluations and 
denials of service connection.  A July 2004 rating decision 
granted service connection for malocclusion-open bite.  This 
decision constitutes a full grant of the benefit sought in 
regard to that issue.  

The July 2004 rating decision also granted increased 
evaluations of 20 percent for the cervical spine disability 
and 10 percent for each of the veteran's knees.  These 
evaluations were effective November 5, 2003.

The veteran was issued a statement of the case (SOC) 
addressing the claims from the January 2003 rating decision 
in July 2004.  In her September 2004 Form 9 (substantive 
appeal) she indicated that she had read the SOC and was only 
appealing the issues of an increased evaluation for migraine 
headaches, service connection for a chronic condition 
resulting in intermenstrual bleeding, and the evaluation 
increases effective November 5, 2003 for her cervical spine 
and right and left knee disabilities.  These are also the 
only issues certified as being on appeal.

Therefore, the claims for increased initial evaluations for 
left and right foot bunionectomies, a lumbar spine 
disability, and left and right leg variscosities are no 
longer in appellate status.  38 C.F.R. § 20.200 (2007) 
(appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a substantive 
appeal).  

The September 2004 substantive appeal also expressed 
disagreement with the effective dates of the increased 
evaluations for the cervical spine and right and left knee 
disabilities.  The veteran was issued an SOC regarding these 
effective date issues in September 2005 and perfected her 
appeal of these issues in a December 2005 substantive appeal.  

A September 2005 rating decision granted an increased 
evaluation of 30 percent for migraine headaches, effective 
March 7, 2005.  

In a December 2006 statement the veteran wrote that she was 
withdrawing her claims for service connection for a 
disability manifested by menstrual bleeding, and her claims 
for increased ratings for her right knee condition, left knee 
condition, and cervical spine condition.  As such, these 
issues are no longer before the Board.  38 C.F.R. § 20.204 
(2007).  

In the September 2004 substantive appeal perfecting her 
appeal of the initial evaluations for migraines, the veteran 
checked the box indicating that she desired a hearing before 
a Veterans Law Judge in Washington, D.C.  However, in her 
December 2005 substantive appeal, she indicated that she did 
not want a hearing before a Veterans Law Judge.  The Board 
sought clarification, and the veteran responded that she did 
not want a hearing.   

The issue of entitlement to an increased initial evaluation 
for migraine headaches, evaluated as noncompensable prior to 
March 7, 2005 and 30 percent disabling since that date, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence prior to November 5, 2003 indicating 
that the cervical spine disability was manifested by moderate 
limitation of motion, forward flexion greater than 15 degrees 
but less than 30 degrees, combined range of motion of the 
cervical spine not greater than 170 degrees, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, or intervertebral disc syndrome 
requiring bed rest prescribed by a physician.  

2.  There is no evidence prior to November 5, 2003 indicating 
that the right or left knee disability was manifested by 
painful limitiation of motion, ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, symptomatic removal of semilunar cartilage, 
flexion limited to 45 degrees or less, extension limited to 
10 degrees or more, impairment of the tibia and fibula, genu 
recurvatum, or that the arthroscopic scar was painful on 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
5, 2003 for the assignment of a 20 percent evaluation for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

2.  The criteria for an effective date earlier than November 
5, 2003 for the assignment of a 10 percent evaluation for a 
right knee disability have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

3.  The criteria for an effective date earlier than November 
5, 2003 for the assignment of a 10 percent evaluation for a 
left knee disability have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

A February 2005 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate claims for 
increased evaluations for her service connected cervical 
spine and knee disabilities.  

The veteran has not been furnished a letter specifically 
describing the information and evidence required to grant 
earlier effective dates in regard to these disabilities, 
however, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, as service connection has been established for the 
cervical spine and right and left knee disabilities, and the 
veteran is seeking earlier effective dates for the increased 
evaluations of these disabilities, further notice regarding 
the disability ratings and effective dates is not required.  
Dingess v. Nicholson.  

The February 2005 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain service records, medical records, or 
records held by other Federal agencies, but that she was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the February 
2005 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This letter, thus, satisfied the fourth element of the 
duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided after the initial decision in the case.  
However, the timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
September 2005 SOC and December 2005 supplemental SOC (SSOC) 
considered the claims based on all the evidence of record.  
These readjudications acted to remedy any timing defect.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was not remedied by readjudication of the 
claims.  However, as discussed above, this notice was not 
required.  The veteran, therefore, was not prejudiced.  She 
has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and private treatment 
records have been associated with the claims file.  In 
addition, she was afforded VA examinations to evaluate her 
cervical spine and knees in October 2002 and November 2003.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Earlier Effective Date - Cervical Spine Disability

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  

In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

The veteran was initially granted service connection for the 
cervical spine disability in the January 2003 rating 
decision.  She disagreed with this decision in May 2003, and 
was subsequently granted an increased evaluation of 20 
percent, effective November 5, 2003, the date of a VA 
examination evaluating the cervical spine.  

The provisions of VA's Schedule for Rating Disabilities of 
the Spine were revised effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 26, 2003, Diagnostic Code 5290 provided 
evaluations of 10, 20, and 30 percent for limitation of 
motion of the cervical spine which was slight, moderate, and 
severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 30 percent evaluation is warranted for forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine while a 100 percent evaluation is 
given for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

The amended rating criteria now define normal forward flexion 
of the cervical spine as from zero to 45 degrees, extension 
as from zero to 45 degrees, left and right lateral flexion as 
from zero to 45 degrees, and left and right lateral rotation 
as from zero to 80 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Note (2).  

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

The veteran's cervical spine was evaluated at VA examination 
in October 2002.  She described constant stiffness and pain 
in her neck with radiation down into her arms, particularly 
on the right.  MRI had revealed herniated nucleus pulposus at 
the C5-6 and C6-7 levels.  She underwent neurosurgical 
surgery in service in July 2002.  She still reported 
stiffness and some decreased range of motion, with range of 
motion precipitating pain.  She also described a little bit 
of swallowing difficulty, which was felt to be possibly 
related to persistent swelling from the surgery.  She did 
report that much of the radicular symptoms had improved since 
the surgery.  

On examination gait and stance were normal.  The neck was 
normal to inspection and palpation, with some diminution of 
the range of motion.  Flexion was from 0 to 65 degrees, 
extension from 0 to 50 degrees, right lateral flexion from 0 
to 35 degrees, left lateral flexion from 0 to 30 degrees, 
right rotation from 0 to 70 degrees, and left rotation from 0 
to 70 degrees.  Range of motion of the cervical spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Neurological examination was 
normal.  X-ray of the cervical spine revealed anterior 
metallic plate and fixation screws transfix C5, C6, and C7.  
The pertinent diagnosis was discogenic disease, status post 
surgery with anterior metallic plate and fixation screws C5, 
C6, and C7, with residual limited range of motion.  

Records of private treatment from February 2003 to February 
2004 include the veteran's February 2003 report of increasing 
neck pain over the last year.  She described the pain as an 
intense, dull ache, and reported that her neck often felt 
tight and stiff, with frequent spasms.  She reported that the 
severity of her neck pain was 3 out of 5.  She added that she 
had difficulty with forward flexion of the cervical spine, 
especially with reading.  Range of motion of the cervical 
spine was limited in side bending bilaterally and limited in 
right rotation greater than left rotation.  Range of motion 
testing earlier that month revealed flexion to 60 degrees, 
extension to 60 degrees, and rotation of 70 degrees 
bilaterally, with no muscle spasms.  

Bilateral upper extremity strength was grossly 5/5 throughout 
and sensation was intact to light touch throughout the 
bilateral upper extremities.  The veteran was tender to 
palpation of spinous processes throughout the cervical spine 
and throughout the suboccipital region.  

At treatment in April 2003 range of motion of the cervical 
spine was flexion to 60 degrees, extension to 60 degrees, and 
rotation of 70 degrees bilaterally, with mild muscle spasms 
and moderate tenderness.  The diagnosis was status post C5-6 
and C6-7.  June and July 2003 treatment records include an 
impression of cervical radiculopathy.  

The veteran's cervical spine was next evaluated at VA 
examination on November 5, 2003.  She reported pain in the 
base of the skull in the neck almost all the time.  She 
described the pain as crushing, aching, squeezing, 
oppressing, burning, and sharp.  She indicated that one a 
scale of 1 to 10 the severity of the pain was 7 to 10.  She 
reported that she had restricted mobility and fatigue when 
doing daily tasks such as reading, using the computer, or 
eating.  She reported that these tasks required rest, 
medication, and lying down on her back.  

X-ray of the cervical spine revealed the veteran to be status 
post anterior fusion at C5, C6, and C7 with an anterior 
metallic brace and surgical placed screws.  Alignment of the 
cervical spine vertebrae was normal, with no evidence for a 
bone fracture, dislocation, or destructive lesion.  There was 
some arthritic change at the C6-7 level with prominence of 
the uncinate processes posteriorly, resulting in some 
compromise of the C6-7 neural foramina, moderate in degree.  
The impression was status post anterior fusion at the C5-6, 
C6-7 levels.  Moderate compromise of the left C6-7 neural 
foramina secondary to moderate osteoarthritic change.  The 
diagnosis was intervertebral disc syndrome.  

The July 2004 SOC explained that an increased evaluation of 
20 percent was being established effective November 5, 2003, 
the date of VA examination which revealed range of motion of 
the cervical spine to be flexion to 20 degrees, extension to 
30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 80 degrees bilaterally.  Specifically, the 
increased evaluation of 20 percent was established based on 
the limitation of flexion to less than 30 degrees.  

Despite the foregoing, the Board notes that no range of 
motion testing was reported at the November 2003 VA 
examination.  Rather, the range of motion described in the 
July 2004 SOC is actually from a May 2004 VA examination.  

As seen above, the medical evidence does not indicate that 
the veteran's cervical spine disability rose to the level 
warranting a 20 percent evaluation prior to November 5, 2003.  
There is simply no evidence prior to November 5, 2003 
indicating forward flexion of the cervical spine greater than 
15 degrees but less than 30 degrees, or combined range of 
motion of the cervical spine not greater than 170 degrees.  
Rather, forward flexion was to 65 degrees in October 2002 and 
to 60 degrees in February and April 2003.    

In addition, while the private treatment records include 
findings of muscle spasms, there is no indication of muscles 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  There is also no evidence of bed 
rest prescribed by a physician for intervertebral disc 
syndrome prior to November 5, 2003.  Thus, there is simply no 
evidence that the veteran's cervical spine disability rose to 
the level required for a 20 percent disability rating under 
the rating criteria as revised September 26, 2003 prior to 
November 5, 2003.  In fact, there is no evidence of forward 
flexion limited to more than 15 but less than 30 degrees 
until May 2004.  

The Board has also considered the rating criteria as in 
effect prior to the September 26, 2003 revision, however, 
finds that there is, again, no evidence prior to November 5, 
2003 that the veteran's cervical spine disability resulted in 
moderate limitation of motion as required for a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
In this regard, the veteran reported only some decreased 
range of motion in October 2002 and she retained flexion to 
60 degrees in February and April 2003.  

The evidence prior to November 5, 2003 also does not reveal 
ankylosis.  Thus, the criteria for a 20 percent evaluation 
under the diagnostic code evaluating this condition prior to 
September 26, 2003 are also not met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2003).  

There is no evidence that the veteran's cervical spine 
disability met the criteria for an increased evaluation of 20 
percent prior to November 5, 2003.  Thus, there is no basis 
for an effective date earlier than November 5, 2003 for the 
grant of an increased evaluation of 20 percent.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Earlier Effective Date-Knee Disabilities

The veteran was also initially granted service connection for 
the right and left knee disabilities in the January 2003 
rating decision.  She disagreed with this decision in May 
2003, and was subsequently granted increased evaluations of 
10 percent for each knee, effective November 5, 2003, the 
date of a VA examination evaluating the knees.

The right and left knee disabilities have been evaluated 
under Diagnostic Code 5099-5019.  Diagnostic Code 5019 
evaluates bursitis based on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2007).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

VA's General Counsel has held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Diagnostic Codes 5257, 5262, and 5263) and those 
evaluating range of motion (Diagnostic Codes 5003, 5010, 
5256, 5260, and 5261).  VAOPGCPREC 23-97 (1997) (holding that 
a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each 
set of symptomatology under different diagnostic codes); see 
also VAOPGCPREC 9-98 (1998) (holding that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and the knee also exhibits limitation of motion, 
consideration should be given to assigning a separate rating 
based on painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

The veteran's knees were evaluated at VA examination in 
October 2002.  She described intermittent problems with the 
knees, including swelling and occasional locking or giving 
way, since 1987.  She reported that running more than 3 miles 
aggravated her complaints.  She stated that the left knee 
seemed to be more involved.  She noted that she underwent 
arthroscopic surgery of both knees in 1988 and was found to 
have a torn medial meniscus on the left with chondromalacia 
and synovitis, and that the right knee revealed synovitis or 
some chondral defect.  

Examination demonstrated mild to moderate infrapatellar 
tenderness of both knees, with no other findings on 
inspection or palpation.  She had normal range of motion, 
from 0 to 140 degrees bilaterally, and Drawer and McMurray's 
tests were negative.  The range of motion in the knees was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-ray of the bilateral knees 
was normal.  The diagnosis in regard to the knees was 
patellofemoral syndrome.  

In the May 2003 NOD the veteran's representative reported 
that the service medical records, including the VA 
examination, included complaints of pain in the knees with 
activity and flare-ups of pain, swelling, and occasional 
locking.  

Records of private treatment from February 2003 to February 
2004 are negative for complaints regarding the knees.  At 
treatment in February 2003 examination of the extremities 
revealed no edema, cyanosis, or clubbing.  Range of motion 
was within normal limits, and there were no deformities.  The 
impression in regard to the knees was status post bilateral 
knee arthroscopies.  

At VA examination in November 2003 the veteran reported that 
her knees bothered her when climbing stairs or walking, and 
that she was unable to kneel or squat comfortably or rest her 
weight on one knee or the other.  She reported taking 
Naproxen or Motrin when the pain was severe.  She complained 
that her bilateral knee scars from the arthroscopies were 
extremely sensitive to touch.  The examiner described these 
scars as imperceptible, with tenderness.  

On examination of the knees there was no sign of abnormal 
weightbearing and the veteran did not use any device for 
ambulation.  X-ray of the knees was normal bilaterally.  The 
diagnosis was post-operative patellofemoral syndrome, right 
and left knees.  

The July 2004 SOC explained that an increased evaluation of 
10 percent was being established for each knee, effective 
November 5, 2003, the date of VA examination which revealed 
flexion in the knees to be limited to 130 degrees, rather 
than the normal 140 degrees.  Specifically, the increased 
evaluation of 10 percent was established based on painful or 
limited motion in the knees.  

Despite the foregoing, the Board notes that no range of 
motion testing was reported at the November 2003 VA 
examination.  Rather, the range of motion described in the 
July 2004 SOC is actually from a May 2004 VA examination.  

As seen above, the medical evidence does not indicate that 
the veteran's knee disabilities rose to the level of 
warranting 10 percent evaluations prior to November 5, 2003.  
There is simply no evidence prior to November 5, 2003 
indicating limitation in range of motion as required for a 10 
percent evaluation under Diagnostic Code 5019.  Rather, both 
the October 2002 VA examination and the record of private 
treatment from February 2003 found range of motion in the 
knees to be normal and, despite the statement in the May 2003 
NOD that the veteran complained of pain, the October 2002 VA 
examination report specifically indicated that range of 
motion of the knees was not additionally limited by pain.  

The Board has considered whether the criteria for a 10 
percent evaluation for either the right or left knee were met 
prior to November 5, 2003 based on the diagnostic codes 
evaluating disabilities of the knee and leg, however, the 
medical evidence prior to November 5, 2003 includes no 
evidence of ankylosis, recurrent subluxation or lateral 
instability, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, flexion limited to 45 degrees 
or less, extension limited 10 degrees or more, impairment of 
the tibia and fibula, or genu recurvatum.  Thus, the criteria 
for a 10 percent evaluation on the basis of any of these 
disabilities prior to November 5, 2003 are not satisfied.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

While a 10 percent evaluation may be assigned for scars which 
are superficial and painful on examination, the medical 
evidence does not include any complaints regarding the 
veteran's bilateral knee arthroscopy scars prior to the 
November 5, 2003 VA examination, when she described these 
scars as tender.  As such, an earlier effective date for the 
10 percent evaluations for the right and left knee 
disabilities cannot be established based on scar impairment, 
as there is no medical evidence that these scars were painful 
on examination prior to that date.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

There is no evidence that the veteran's right and left knee 
disabilities met the criteria for increased evaluations of 10 
percent prior to November 5, 2003.  Thus, there is no basis 
for an effective date earlier than November 5, 2003 for the 
grant of increased evaluations of 10 percent for those 
disabilities.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  Since 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims are 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date earlier than November 5, 
2003 for the grant of a 20 percent evaluation for a cervical 
spine disability is denied.  

Entitlement to an effective date earlier than November 5, 
2003 for the grant of a 10 percent evaluation for a right 
knee disability is denied.  

Entitlement to an effective date earlier than November 5, 
2003 for the grant of a 10 percent evaluation for a left knee 
disability is denied.  


REMAND

The veteran's migraine headaches were most recently evaluated 
at VA examination in October 2002.  The veteran is entitled 
to a new VA examination where there is evidence (including 
her statements) that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

In the August 2007 written brief presentation the veteran's 
representative reported that she was contending that her 
headaches had worsened since the date of the last 
examination.  As the record reflects the veteran's contention 
that her migraine headaches have worsened since the October 
2002 VA examination, the Board finds that a new VA 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and level of severity of her 
migraine headaches.   

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
should note such review in the 
examination report or in an addendum.

The examiner should describe the 
veteran's migraine headaches, indicate 
the frequency of prostrating attacks, and 
indicate whether they result in severe 
economic inadaptability.  

2.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


